                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 12/20/2019
 -------------------------------------------------------------- X
  SCOTT B. ABRAMS,                                              :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          19-CV-10357 (VEC)
                                                                :
                                                                :                ORDER
 HBM PRENSCIA INC., SPECTRIS INC.,                              :
 AND SPECTRIS PLC F/K/A FAIREY                                  :
 AVIATION COMPANY LTD.,                                         :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 20, 2019, the parties appeared for a conference with this Court;

        IT IS HEREBY ORDERED THAT:

        1.       Plaintiff’s amended complaint is due by January 3, 2020.

        2.       Defendants’ motion to dismiss is due by January 24, 2020. Plaintiff’s response

                 is due by February 21, 2020. Defendants’ reply is due by February 28, 2020.

        3.       A case management plan will be entered separately.



SO ORDERED.
                                                                    ________________________
Date: December 20, 2019                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge




                                                   Page 1 of 1
